Decree of Surrogate’s Court modified so as to disallow and reject the claim of Isaac D. West, as executor, etc., of Caroline S. Percival, which was allowed at $961.39, and the findings contained in the finding of fact numbered II, to the effect that Caroline S. Percival paid for the land which was conveyed to her by the Van Dewalkers and that after the sale of the land and the receipt of the purchase price by William C. Percival he never paid the same nor any part thereof to his wife, are disapproved; and as so modified the decree is affirmed, without costs of this appeal to any party. All concurred.